Title: State of the Transaction at the Exchequer, 4 November 1760
From: Franklin, Benjamin
To: 


          
            I. N.
            London, Nov. 4. 1760
          
          State of the Transaction at the Exchequer, relating to the Parliamentary Grant for the Year 1758
          
            
              The Sum given to Pennsylvania and the Lower Counties jointly, for their 2727 Men, is
              £29,993
              0
              0
            
            
              By General Abercrombie’s Report, there were of these effective Men in the Field,
              
              
              
            
            
              From Pennsylvania
              
              2446
              
              
              
            
            
              From Lower Counties
              
              281
              
              
              
            
            
              
              
              2727
              
              
              
            
            
              Therefore the Proportion to Pensilvania wasto the Lower Counties
              
              
              
              
              
              
            
            
              £26,902
              8
              0
              
              
              
            
            
              3,090
              12
              0
              
              
              
            
            
              
              
              
              
              29,993
              0
              0
            
            
              Paid Fees and Gratuities at the Exchequer, viz.
              
              
              
            
            
              To the Tellers
              £73
              19
              8
              
              
              
            
            
              Auditor
              35
              0
              0
              
              
              
            
            
              Do. Extra. a Gratuity
              5
              5
              0
              
              
              
            
            
              


  Mr. Wilford, Sign Manual and Gratuity
}



              2
              12
              6
              
              
              
            
            
              Mr. Lucas
              15
              19
              6
              
              
              
            
            
              Mr. Willis
              
              10
              6
              
              
              
            
            
              
              
              
              
              133
              7
              2
            
            
              Remains to be divided between the two Governments
              £29,859
              12
              10
            
            
            
              Of which the Share of Pensilvania is
              £26,782
              14
              10
              
              
              
            
            
              Paid to Mr. Barclay that of Lower Counties
              3,076
              18
              0
              
              
              
            
            
              
              
              
              
              £29,859
              12
              10
            
          
          Fees at the Treasury still to be paid of which Mr. Barclay is to repay me the Proportion of Lower Counties.
          
            B Franklin
          
         
          Endorsed: State of the Transaction at the Exchequer, London, Nov. 4. 1760 No. 1
        